Citation Nr: 0022105	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  
	


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1946 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the RO construed the veteran's notice of 
disagreement as expressing a desire to appeal all four 
dispositions from the May 1998 rating decision.  However, in 
his substantive appeal, the veteran indicated that he wished 
to appeal the evaluation assigned for the service-connected 
right ear hearing loss and the denial of service connection 
for left ear hearing loss.  See 38 C.F.R. § 20.202 (1999) (if 
a statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed).  In addition, in 
a July 1999 statement, the veteran indicated that he was 
satisfied with the evaluation for right ear hearing loss.  
Accordingly, the Board finds that the veteran has withdrawn 
his appeal with respect to the right ear hearing loss 
evaluation.  38 C.F.R. § 20.204(b).  

The Board also observes that the RO denied service connection 
for a bilateral eye disability in a January 1999 rating 
decision.  Although the veteran submitted a notice of 
disagreement concerning that decision, he failed to provide a 
substantive appeal after the RO furnished him a statement of 
the case.  Because the veteran did not perfect that appeal, 
the issue of service connection for a bilateral eye 
disability is not properly before the Board.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Medical evidence shows that the veteran has current left 
ear hearing loss disability that was as likely as not 
incurred during active duty service.  

CONCLUSION OF LAW

The veteran's left ear hearing loss was incurred during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran's service documents showed that he served on 
active duty in the Army for approximately 25 years.  His 
military occupational specialties included gun crewman, 
recruiter, supply specialist, and administrative specialist.  
 
Service medical records indicated that the veteran's hearing 
was normal (15/15 on whispered voice testing) at entrance 
into service in March 1946 and for many years thereafter.  
The first audiometric testing was performed during a June 
1961 re-enlistment examination.  That evaluation revealed 
pure tone thresholds, in decibels (conversion to ISO units 
shown in parantheses), as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
5 (15)
5 (15)
-----
5 (10)

No speech audiometry results were recorded.  Whispered voice 
test results were recorded as 15/15 on the left.  

Audiometric testing performed for the veteran's February 1971 
separation examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
15
10
-----
35

No speech audiometry results were recorded.  On the 
accompanying report of medical history, the veteran did not 
report any history of hearing loss.      

Medical records from Fort Leonard Wood dated from July 1996 
to December 1996 reflected that the veteran had a long 
history of decreased hearing bilaterally.  He was diagnosed 
as having bilateral sensorineural hearing loss and fitted 
with hearing aids.  

The report of the February 1998 VA audiology examination, the 
veteran reported a history of exposure to artillery, 
aircraft, heavy equipment, weapons, diesel engines, and 
explosives in service.  As a civilian, he was exposed to 
diesel engines and power tools.  Audiometric examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
50
70
85

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  The diagnosis was sensorineural 
hearing loss that appeared cochlear.  The examiner stated 
that it was as likely as not that the veteran's hearing loss 
began in the military.  

In his August 1998 notice of disagreement, the veteran 
related that he thought his hearing loss was started by the 
thousands of artillery rounds he fired without any ear 
protection early in his military career.  He indicated that 
hearing loss became noticeable in the mid 1950s.  He asked 
not to be assigned to any more field artillery units.  In 
addition, the veteran explained that he attempted to get his 
hearing tested not long after he retired, but that Fort 
Leonard Wood did not have the proper facilities at the time 
and he was not able to go to the needed facility.  In his 
September 1998 substantive appeal, the veteran indicated that 
his civilian exposure to diesel engines and power tools noted 
during the VA examination was minimal.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. 
§§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic disease of the 
nervous system, to include hearing loss).    

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The Board 
emphasizes that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  Hensley, 5 Vet. App. at 160.  That is, service 
connection may be in order if the evidence sufficiently 
demonstrates a relationship between the current hearing loss 
disability and service. Id. (citing Godfrey v. Derwinski, 2 
Vet. App. 352 (1992)).   

Initially, the Board notes that the evidence in this case 
fails to reveal the presence of compensable left ear hearing 
loss disability within one year after the veteran's 
separation from service.  Therefore, the presumption of 
service incurrence is not applicable.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).   

In this case, the current VA audiology examination clearly 
shows left ear hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  Review of the service medical records 
reveals the incurrence of hearing loss over the course of the 
veteran's active duty service, though the hearing loss did 
not constitute hearing loss disability for VA purposes at 
separation.  However, as discussed above, the absence of 
hearing loss disability at separation from service does not 
preclude service connection if the evidence otherwise 
demonstrates a relationship between current hearing loss 
disability and active duty service.  Hensley, 5 Vet. App. at 
160; Godfrey, 2 Vet. App. at 356.  On that point, the VA 
audiology examiner offered the opinion that the veteran's 
hearing loss as likely as not began during his military 
service.  The record contains no medical opinion to the 
contrary.  Accordingly, the Board finds that the evidence 
supports entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.385.   


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for left ear hearing 
loss is granted.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

